



COURT OF APPEAL FOR ONTARIO

CITATION: Le Feuvre (Re), 2020 ONCA 822

DATE: 20201221

DOCKET: C68493

Juriansz, Jamal and Coroza JJ.A.

IN THE MATTER OF: Geoffrey Le Feuvre

AN APPEAL UNDER PART XX.1 OF THE
CODE

Anita Szigeti, for the appellant

Lisa Fineberg, for
    the respondent, Attorney General of Ontario

Leisha Senko, for
    the respondent, Person in Charge of the Centre for Addiction and Mental Health

Heard: December 11, 2020

On appeal from the disposition of the
    Ontario Review Board, dated May 13, 2020, with reasons dated July 15, 2020.

REASONS FOR DECISION


[1]

The appellant, Mr. Le Feuvre, appeals from the disposition
    of the Ontario Review Board dated May 13, 2020. He was found not criminally
    responsible (NCR) in 2007 in relation to charges of assault and mischief. His
    current diagnoses include Bipolar I Disorder, Substance Use Disorders,
    Personality Disorder with marked antisocial, narcissistic and psychopathic
    traits. He has a long history of involvement with psychiatric care, including
    admissions to the Centre for Addiction and Mental Health (Hospital) prior to
    the index offences.

[2]

At the hearing Mr. Le Feuvre sought an absolute
    discharge. The Board concluded that Mr. Le Feuvre remained a significant threat
    to the safety of the public and continued the previous order that he be
    detained on a General Forensic Unit with privileges up to and including
    community living in supervised accommodation.

(1)

Absolute Discharge

[3]

Mr. Le Feuvre submits that the Boards finding
    that he remained a significant threat was based on a misapprehension. The
    Attorney General and the Hospital concede that the Boards reference, at
    paragraphs 21 and 24 of its reasons, to a conviction of assault with a weapon
    in November 2018 and a charge of assaulting a security guard in December 2018
    are mistaken. These references were actually to the index offences, which were
    much earlier.

[4]

We are not persuaded that the Boards
    misapprehension is material. Reading the Boards reasons as a whole, we are
    satisfied the Board would have found Mr. Le Feuvre to be a significant threat
    without the misapprehension. There was ample evidentiary support for the
    Boards finding that Mr. Le Feuvre has a very serious mental illness, which
    can easily result in active symptoms, particularly when he uses substances,
    such as crack cocaine and alcohol. The Board found explicitly that the use of
    substances is a significant risk factor of future violence for Mr. Le Feuvre.
    Mechanisms of a detention order are necessary to bring him to hospital in a
    timely fashion to avoid further substance abuse, decompensation and likely
    violent behaviour.

[5]

The Board did not err by failing to grant Mr. Le
    Feuvre an absolute discharge.

(2)

Treatment Impasse/Residential Impasse

[6]

Mr. Le Feuvres counsel made a determined
    argument that time is running out in which to reintegrate Mr. Le Feuvre into
    the community. He was 56 years of age when found NCR and is now 69. A
    substantial impediment is that the community housing options the Hospital has
    considered, and in fact many community housing institutions, require that
    residents be abstinent from the use of substances. Mr. Le Feuvres counsel
    urges that it is not realistic to expect him to be abstinent and that housing
    should be found that does not require its residents to be totally abstinent. As
    at the time of the annual review the Hospital had considered only housing
    options that require their residents to remain substance free, Mr. Le Feuvres counsel
    submits there is an impasse in reintegrating him into the community.

[7]

This submission takes into account Mr. Le
    Feuvres conduct during the period under review. On July 14, 2019 while on a
    six-hour community pass, Mr. Le Feuvre went AWOL for more than 24 hours and
    spent $1,400 on crack cocaine and partying.

[8]

The Board found there is a plan in place for Mr.
    Le Feuvres reintegration into the community. That finding was supported by
    the evidence.

[9]

Despite Mr. Le Feuvres AWOL in July 2019 being
    a significant clinical event, there have been applications for housing both
    before and after that event.
The attending psychiatrist
    testified that meetings to put him on the waiting list for housing at White
    Squirrel Way, which had been put on hold because of the COVID-19 pandemic, were
    likely to resume soon.
Though that institution requires its residents to
    remain free of substances, it is a particularly appropriate residence for Mr.
    Le Feuvre, who continues to have limited insight into both his psychiatric
    illness and his substance use difficulties, and limited mobility. Mr. Le Feuvres
    attending psychiatrist testified Mr. Le Feuvres age would put him on a fast
    track to obtain housing at that institution and he wanted to live there.

[10]

Rather than due to impasse, the Hospitals more
    cautious approach to granting privileges has been a result of the COVID-19
    pandemic and Mr. Le Feuvres AWOL incident. The pandemic has slowed patients
    progress towards living in the community as the Hospital needs to take into
    account the risk of infection to the patient and the public.

[11]

The Boards reasons and disposition also show Mr.
    Le Feuvres progress towards reintegration is not static. Having found that
    there is a plan in place for Mr. Le Feuvres reintegration into the community,
    the Boards disposition enlarged the area within which community living for Mr.
    Le Feuvre could be considered. Mr. Le Feuvres assertion of a residential
    impasse is further undermined by the Boards direction, in paragraph 27 of its
    reasons, to the Hospital to look at housing that does not require chronically
    addicted residents to remain substance free. This direction, however, was not
    included in the Boards disposition.

[12]

We consider it an error for the Board to issue a
    disposition that fails to reflect its reasons. We would order that the disposition
    be amended to reflect the Boards reasons.

[13]

We are not persuaded that ordering an early
    hearing or independent assessment of housing options available is warranted.
    The Board rejected Mr. Le Feuvres request for an early hearing because it
    would accomplish little. We see no basis to interfere with that finding.

(3)

Conclusion

[14]

The appeal is allowed to the limited extent that
    the Boards disposition is amended to include the direction at paragraph 27 of
    its reasons that the Hospital look at housing that does not require chronically
    addicted residents to remain substance free. In other respects, the appeal is
    dismissed.

R.G. Juriansz J.A.

M. Jamal J.A.

S. Coroza J.A.


